Case 1:18-cv-23919-CMA Document 39 Entered on FLSD Docket 11/20/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23919-CIV-ALTONAGA/Goodman

  BISMARCK JOSE FRECH GONZALEZ and
  GROVER MUNOZ,

         Plaintiffs,
  v.

  MJM STRUCTURAL CORP., HENRY LEW,
  and BENAY LEW,

        Defendants.
  _________________________________________/

                                               ORDER

         THIS CAUSE came before the Court upon the parties’ Joint Motion for Approval of

  Parties’ Settlement Agreement (“Motion”) [ECF No. 38], filed November 19, 2018. The parties

  seek approval of their proposed Settlement Agreement and Mutual General Release

  (“Agreement”) [ECF Nos. 38-1 & 38-2], which includes a provision for the award of attorney’s

  fees. Upon review of the record and the parties’ documented basis for a settlement of this FLSA

  case, including an award of attorney’s fees and costs to Plaintiffs, Bismarck Jose Frech Gonzalez

  and Grover Munoz’s counsel, the Court finds settlement of this action is fair and reasonable and

  the requested fee is fair and reasonable and not grossly excessive.

         Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1. The Motion [ECF No. 38] is GRANTED.

         2. The Settlement Agreement and Release [ECF Nos. 38-1 & 38-2] between Plaintiffs,

             Bismarck Jose Frech Gonzalez and Grover Munoz, and Defendants, MJM Structural

             Corp., Henry Lew, and Benay Lew, which has been duly filed as a record of the
Case 1:18-cv-23919-CMA Document 39 Entered on FLSD Docket 11/20/2018 Page 2 of 2
                                              CASE NO. 18-23919-CIV-ALTONAGA/Goodman


            Court, is APPROVED in its entirety.

        3. This case is DISMISSED with prejudice, with each party to bear its own costs and

            attorney’s fees except as otherwise agreed.

        4. Any pending motions are DENIED as moot.

        5. The Court retains jurisdiction to enforce the terms of the Settlement Agreement and

            General Release.

        DONE AND ORDERED in Miami, Florida, this 20th day of November, 2018.




                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 2
